DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 objected to because of the following informalities:  “the storage tank” should be “the second storage tank”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 23-33 and 39-41 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 23-33 and 39-41 of copending Application No. 17/750,796 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 29, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al. (5122264) in view of Maxwell (6444121).
Regarding claims 23 and 39, the Mohr et al. reference discloses a fuel delivery system (Figure 1) comprising: a storage tank (10) containing a fuel product; a sump (18); a pump (24, 26) having a first portion (26) positioned in the sump and a second portion (24) positioned in the storage tank; and a water filtration system (30) comprising: a water filter (72) positioned in the sump and configured to separate the fuel product into a filtered fuel product and a separated water product (see col. 4, lines 31-38); and a fuel inlet passageway (56) in fluid communication with the storage tank and the water filter via the pump to direct the fuel product to the water filter.  
The Mohr et al. reference doesn’t disclose a fuel return passageway in fluid communication with the water filter and the storage tank to return the filtered fuel product to the storage tank; and a water removal passageway in fluid communication with the water filter to drain the separated water product from the water filter.
The Maxwell reference discloses another fuel delivery system having a first filter (12) for separating water from fuel and a second filter (38) to receive water and further separate residual fuel and return it to the fuel tank (16; see col. 2, line 23 – col. 3, line 21).  This type of filtration system reduces the amount of fuel that is removed from the fuel supply system and provides for more efficient use of the fuel and reduces disposal costs for the material that is removed from the fuel supply system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Mohr et al. device to have a water removal passageway and fuel return passageway (defined above) as, for example, taught by the Maxwell reference in order to reduce the amount of fuel that is removed from the fuel supply system and provides for more efficient use of the fuel and reduces disposal costs for the material that is removed from the fuel supply system.
Further regarding claim 39, the Mohr et al. reference further comprises:
a dispenser (14);
a fuel uptake line (66) in fluid communication with the storage tank and the dispenser to deliver the fuel product to the dispenser;

a filtration uptake line (64) in fluid communication with the storage tank and the water filter to deliver the fuel product to the water filter. 
	Note:  Lines 64 and 66 are in fluid communication with the storage tank via the pump and filter.

Regarding claim 29, wherein the Maxwell reference further teaches the water removal passageway (34) extends out of the sump to drain the separated water product continuously out of the sump.  See column 2, lines 44 – 47.

Regarding claim 33, the Maxwell reference teaches the fuel return passageway (44) returns the filtered fuel product to the storage tank (16) in a manner that promotes circulation in the storage tank.


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al. (5122264), as applied to claim 23, and further in view of Sabo et al. (9428375).
Regarding claim 24, modify Mohr et al. discloses the invention as claimed, including a fuel inlet passageway being coupled to the pump at a location upstream of a leak detector.  The Sabo et al. reference discloses another fuel delivery system having a leak detector (34) on pump (20) to detect leaks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Mohr et al. device to have a leak detector as, for example, taught by Sabo et al. reference in order to detect possible leaks in the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various fuel dispensing systems similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753